Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-16) in the reply filed on 9/29/22 is acknowledged.  Claims 1-16, and new claims 21-34 are considered below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-13, 21, 23-32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagayama (US 20110146763, cited in IDS) in view of Oci (KR 10-2017-0011572, cited in IDS English translation provided).
As to claim 10, Sagayama is directed to an attachment structure assembly method for a solar module assembly (Figure 1 and paragraph 0142 where method steps are not explicitly recited they are inherently required to the structure provided by the prior art) comprising providng a beam extending in a first direction on a surface and securing a first solar module to the beam with a first joint (upper fixing fitting 3b secured module 2 to attachment base 11; paragraph 0011 and Figure 1); the module having a width and length (inherent to module); securing a second solar module to the beam using a second joint in a manner that causes the second solar module to be separated from the first module by a gap (see configuration in Figure 1 where gap is shown between adjacent modules).
The Sagayama reference is silent as to the gap between adjacent modules being about 5 to about 75% of a combined area defined by the first and second modules.
Oci is directed to a double side solar panel (110) having length and width dimensions (dimensions inherent to panel) where a width (G) of a passage region between adjacent panels (120) is taught as preferably equal to or smaller than a short side (W) of the double sided panel (110) (0053 and Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gap of Sagayama with the teaching of Oci to achieve a gap/passage smaller than a short side of the panel.  Though the combination of references does not explicitly teach the area of the gap being about 5 to about 75% of a combined area defined by the first and second modules, a skilled artisan would readily appreciate the gap spacing dimensions as contributing to device conversion efficiency as the gap does not convert energy.  Further still, The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 (IVA)).  Therefore, the selection of minimizing the gap (and specifically selecting about 5 to about 75% is within purview of a skilled artisan at the time the invention was filed with a reasonable expectation of success).
	Regarding claim 11, the prior art teaches the first direction being approximately orthogonal to the second direction (see configuration in prior art figures where panels/module/device are generally rectangular in shape).
Regarding claim 12, the prior art teaches the gap having a same dimension of the width of the first module (see Oci; paragraph 0053).
Regarding claim 13, the prior art teaches the stand (10) having an attachment bar (11) to be disposed directly on an inclined roof (Sagayama paragraph 0207 and Figure 1).
Regarding claim 21, the prior art teaches the gap extending along the first direction (see congiruation in figures).  Though the prior art fails to teach explicitly the gap having a dimension of about 1/6th to about 3 times the width of the first solar module, The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 (IVA)).  Therefore, the selecting a gap dimension of about 1/6 to about 3 times the width of the first solar module is within purview of a skilled artisan (the Examiner notes that the prior art specifically teaches same/smaller and therefore overlaps a range of 1/6 to 1 times the width; see Oci paragraph 0053).
Regarding claims 23-32, the prior art teaches a configuration in which fittings and beams are connecting by sliding, mechanical fixing by bolt (8) and necessarily rotation (beams and fittings are necessarily rotated during manufacture (see paragraphs 0043-0044).  Though the prior art does not explicitly teach an angle of about 90 degrees, the rotation degree can be readily appreciated as a matter of design choice, selected to achieve a desired connection angle and modifiable by the selection and placement of the slots and bolts of the prior art with a reasonable expectation of success.
Regarding claim 34, the prior art is silent as to the material for the beam.  However, the use of sheet metal in solar panel frame/mounting configurations is well known and widely understood in the solar cell art.  The selection of a known material used for its known purpose supports a prima facie case of obviousness and, as such, the selection of sheet metal for the formation of the beam is well within purview of a skilled artisan.
Claim(s) 22 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagayama (US 20110146763, cited in IDS) in view of Oci (KR 10-2017-0011572, cited in IDS English translation provided) as applied to claim 10 above, and further in view of Nuance (US 20190158013, cited in IDS).
Regarding claims 22 and 33, Applicant is directed above for a full discussion of modified Sagayama as applied to claim 10.  The combination of references fails to teach securing another beam to the first solar module and second solar module using additional joints.  
Nuance is directed to a photovoltaic device comprising struts (12abc) and legs (20) for a solar frame (10) that may be manufactured separately and assembled together using fasteners or clinching (paragraph 0084 and Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include additional struts/legs to the solar configuration of modified Sagayama using fasteners as taught by Nuance to achieve a desired structural support for the device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726